Citation Nr: 0929918	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for mechanical back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The Veteran requested a personal hearing before a Decision 
Review Officer (DRO).  He was scheduled for a hearing before 
RO personnel in February 2007 but did not report for the 
hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In a rating decision dated in April 2005 the RO granted 
service connection for mechanical back pain with an 
evaluation of 10 percent effective July 30, 2004.  The 
Veteran has appealed this initial rating.  

In December 2004 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  Physical examination showed 
that he could flex to 75 degrees, extend to 10 degrees, and 
lateral bend to 15 degrees on either side.  The Veteran 
complained of flank pain during lateral bending.  There was 
no spasm or tenderness in the lumbar paraspinous musculature.  
He had no straight leg raising pain and no sciatic tension 
signs.  All muscle groups appeared to be functioning.  There 
was no atrophy or other evidence of loss of motor function.  
Reflexes were absent in all locations.  Pinprick sensation 
was sharp in both thighs, legs, down to the feet.  The 
examiner noted that diminished pinprick sharpness in both 
feet suggested diabetic peripheral neuropathy.  X-ray 
revealed no bony abnormality.  Diagnosis was mechanical back 
pain.  

The Board notes that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  In this case, the examiner did 
not provide any information concerning functional loss due to 
pain on use or due to repetitive use or during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Accordingly, another VA examination should be scheduled.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
May 25, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Associate with the claims folder 
any medical records pertaining to the 
Veteran from the Birmingham VAMC 
dating from May 25, 2004.  

2.  Thereafter, the Veteran should be 
accorded the appropriate examination 
for spine disorders.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected spine disability.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
The claims folder must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examiner should provide a 
description of the effect, if any, of 
the Veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain on 
use or during repetitive use or 
exacerbation of the disability.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal. If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1), and be given an 
opportunity to respond. The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



